Filed Pursuant to Rule424(b)(3) Registration No.333-150612 MOODY NATIONAL REIT I, INC. SUPPLEMENT NO. 2 DATED MAY 15, 2012 TO THE PROSPECTUS DATED APRIL 20, 2012 This document supplements, and should be read in conjunction with, our prospectus dated April 20, 2012 relating to our offering of up to $1,100,000,000 in shares of our common stock, as supplemented by Supplement No. 1 dated April 20, 2012.Terms used and not otherwise defined in this Supplement No. 2 have the same meanings as set forth in our prospectus. The purpose of this Supplement No. 2 is to disclose: · the status of our public offering; · the appointment of a director; and · our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2012, filed with the Securities and Exchange Commission on May 15, 2012. Status of Our Public Offering We commenced our initial public offering of up to $1,100,000,000 in shares of our common stock on April 15, 2009. We are offering $1,000,000,000 in shares of our common stock in our primary offering and $100,000,000 in shares of our common stock pursuant to our distribution reinvestment plan. As of May 10, 2012, we had accepted investors’ subscriptions for and issued 763,251 shares of our common stock in our public offering, including 21,280 shares of our common stock issued pursuant to our distribution reinvestment plan, resulting in gross offering proceeds of $7,419,710. Under rules promulgated by the SEC, we can continue our initial public offering until as late as October 12, 2012.We may continue to offer shares of our common stock under our distribution reinvestment plan beyond October 12, 2012 until we have sold all of the shares of our common stock offered through the reinvestment of distributions. Appointment of Director On May 9, 2012, our board of directors appointed Charles L. Horn as a director to fill the vacancy on the board created by the resignation of Lawrence S. Jones. Mr. Horn will serve until our next annual meeting of stockholders and until his successor is elected and duly qualified. Mr. Horn will also serve as the chairman of our audit committee and has been designated as an “audit committee financial expert.” The following sets forth certain biographical information with respect to Mr. Horn: Charles L. Horn, 51. Mr. Horn has served as the executive vice president and chief financial officer of Alliance Data Systems, Inc. (NYSE: ADS), a leading provider of customer loyalty and marketing solutions, since December 2009. From 1999 to November 2009, Mr. Horn served as senior vice president and chief financial officer for Builders Firstsource, Inc. (NASDAQ: BLDR), a leading supplier of structural building materials to homebuilders.From 1994 to 1999, Mr. Horn served as vice president of finance and treasury for the retail operations of Pier 1 Imports, Inc., and from 1992 to 1994 Mr. Horn served as executive vice president and chief financial officer of Conquest Industries.Mr. Horn holds a Bachelor’s degree in business administration from Abilene Christian University and an MBA from the University of Texas at Austin. Mr. Horn is a Certified Public Accountant in the State of Texas. Quarterly Report for the Quarter Ended March 31, 2012 On May 15, 2012, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the quarter ended March 31, 2012, a copy of which is attached to this Supplement as Exhibit A (without exhibits). EXHIBIT A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150612 MOODY NATIONAL REIT I, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 26-1812865 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6363 Woodway Drive, Suite 110 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 977-7500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 10, 2012, there were 806,723 shares of the Registrant’s common stock issued and outstanding. MOODY NATIONAL REIT I, INC. INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 (unaudited) 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Equity for the three months ended March 31, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 41 PART II OTHER INFORMATION 42 Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 43 1 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Investment in hotel properties, net $ $ Cash and cash equivalents Restricted cash Accounts receivable, net of allowance of $6,000 and $6,000, respectively Mortgage note receivable Prepaid expenses and other assets Due from related parties ¾ Deferred loan costs, net of accumulated amortization of $58,488 and $49,125, respectively Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Notes payable $ $ Accounts payable and accrued expenses Due to related parties ¾ Dividends payable Deferred income tax liability Total Liabilities Special Partnership Units— 100 Special Units of the Operating Partnership Commitments and Contingencies Equity: Stockholders’ equity: Common stock, $0.01 par value per share; 400,000,000 shares authorized, 722,647 and 576,377 issued and outstanding at March 31, 2012 and December 31, 2011, respectively Preferred stock, $0.01 par value per share; 50,000,000 shares authorized, no shares issued and outstanding ¾ ¾ Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Noncontrolling interest - 100 common units of the Operating Partnership Noncontrolling interest in consolidated joint venture Total Equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 2 MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenue Room revenue $ $ Other revenue Total room revenue Interest income from note receivable ¾ Total revenue Expenses Hotel operating expenses Property taxes, insurance and other Depreciation Corporate general and administrative Total Expenses Operating Income Interest expense and amortization of deferred loan costs Income (loss) before income taxes ) Income tax expense (benefit) Current Deferred ) ) Total Income Tax Expense Net Income (Loss) ) (Income) loss attributable to noncontrolling interest from consolidated joint venture ) (Income) loss attributable to noncontrolling interest in common operating partnership units ) 1 Net income (loss) attributable to common shareholders $ $ ) Net income (loss) per common share, basic and diluted $ $ ) Dividends declared per common share $ $ Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements. 3 MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY Three months ended March 31, 2012 (Unaudited) Common Stock Preferred Stock Noncontrolling Interest in Operating Partnership Number of Shares Par Value Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Number of Units Value Noncontrolling Interest in Joint Venture Total Equity Balance at January 1, 2012 $ ¾ $
